            Case 5:20-cv-00830-JKP Document 53 Filed 10/20/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT
                               SAN ANTONIO DIVISION

 MI FAMILIA VOTA, TEXAS STATE
 CONFERENCE OF THE NATIONAL
 ASSOCIATION FOR THE ADVANCEMENT                         Case No. 5:20-cv-00830
 OF COLORED PEOPLE, MICAELA
 RODRIGUEZ and GUADALUPE TORRES,
                                                         PLAINTIFFS’ EMERGENCY
                       Plaintiffs,                       MOTION FOR TEMPORARY
                                                         RESTRAINING ORDER AND/OR
       v.                                                PRELIMINARY INJUNCTION
                                                         AND BRIEFING SCHEDULE
 GREG ABBOTT, Governor of Texas; RUTH
 HUGHS, Texas Secretary of State,

                       Defendants.


    PLAINTIFFS’ EMERGENCY MOTION FOR TEMPORARY RESTRAINING
  ORDER AND PRELIMINARY INJUNCTION AND TO SET BRIEFING SCHEDULE

       Plaintiffs respectfully move for a temporary restraining order and preliminary injunction

immediately excising the mask mandate exemption from Governor Abbott’s Executive Order and

concomitant relief from Defendant Hughes pursuant to section 2 of the Voting Rights Act.

Defendants oppose the motion and the proposed briefing schedule.

       Last Wednesday, the Fifth Circuit remanded to this Court to resolve a limited question:

       Were the district court to conclude that the exemption from wearing a mask in
       public places contained in Executive Order GA-29 for poll workers, voters, and
       others in polling places violated section 2 of the Voting Rights Act, the district
       court might excise that provision if it concluded that this would redress the
       injuries the Plaintiffs have alleged. It is at least conceivable that such a remedy
       would not materially or substantially affect the ongoing election, but that would
       be a matter for the district court to determine.

Further indicating the urgency of this issue, last Friday the Circuit issued the mandate to permit

this Court to immediately resolve Plaintiffs’ objection to the mask exemption just ninety minutes

after Defendants filed their opposition.


                                                 1
          Case 5:20-cv-00830-JKP Document 53 Filed 10/20/20 Page 2 of 6




       This matter is urgent. Early voting is already underway with masks not required at polling

places. Election day is but two weeks away. Plaintiffs now ask this Court to order the following

relief immediately pending the determination of Plaintiffs’ motion for a preliminary injunction

and, after such determination, preliminary enjoining Defendants as follows:

              Defendant Abbott is hereby ordered to excise the following exemption from

               wearing a mask in public places contained in Executive Order GA-29: “8. any

               person who is voting, assisting a voter, serving as a poll watcher, or actively

               administering an election.”

              Defendant Hughs is hereby ordered to make all revisions to Election Advisory

               No. 2020-19 necessary and appropriate to comply with the as-excised version of

               the Executive Order, including excising the following statement: “There is no

               authority under Texas law to require voters to wear face coverings when

               presenting to vote”; and excising any other provisions in Advisory No. 2020-19

               that suggest face coverings are not mandatory at polling locations.

       To succeed on a motion for a preliminary injunction, Plaintiffs must show “(1) a

substantial likelihood of success on the merits, (2) a substantial threat that plaintiffs will suffer

irreparable injury if the injunction is not granted, (3) that the threatened injury outweighs any

damage that the injunction might cause the defendant, and (4) that the injunction will not disserve

the public interest.” Planned Parenthood v. Sanchez, 403 F.3d 324, 329 (5th Cir. 2005).

       In support of this motion, Plaintiffs expect to show (1) they are likely to succeed in

demonstrating that the exemption for voters, poll workers, and poll watchers in Executive Order

GA 29’s statewide mask mandate disproportionately burdens the rights of Black and Latino

voters in violation of section 2 of the Voting Rights Act; (2) that the Voting Rights Act violation


                                                  2
          Case 5:20-cv-00830-JKP Document 53 Filed 10/20/20 Page 3 of 6




will cause irreparable harm to the Plaintiffs; and (3) that an injunction will serve the public interest

and no harm will result from a preliminary injunction because the State has already determined that

requiring masks protects Texans’ health and safety and requiring masks at polling places presents

no burden on the right to vote. Further, Plaintiffs will show that the requested relief would not

materially affect the ongoing election.

        In light of the fact that early voting is already underway and Election Day is just 2 weeks

from now, time is of the essence. As such, Plaintiffs respectfully ask this court for the following

briefing schedule on their motion for emergency relief:

            a. Defendants to submit, on ECF, their opposition to Plaintiffs’ preliminary

                injunction motion no later than 48 hours after filing of Plaintiffs’ motion;

            b. Plaintiffs to submit, on ECF, their reply, if any, in further support of Plaintiffs’

                preliminary injunction motion no later than 24 hours after filing of Defendants’

                opposition; and

            c. A hearing no later than Monday, October 26, 2020, subject to the Court’s

                availability.

            d. Alternately, Plaintiffs would forego submission of a reply brief if the Court were

                available to hold a hearing promptly after Defendant’s opposition is filed.

Dated: October 20, 2020
                                                        Respectfully submitted,

                                                        /s/ Sean Lyons
                                                        Sean Lyons, State Bar No. 00792280
                                                        Clem Lyons, State Bar No.12742000
                                                        LYONS & LYONS, P.C.
                                                        237 W. Travis Street, Suite 100
                                                        San Antonio, Texas 78205
                                                        Telephone: (210) 225-5251
                                                        Telefax: (210) 225-6545
                                                        sean@lyonsandlyons.com

                                                   3
Case 5:20-cv-00830-JKP Document 53 Filed 10/20/20 Page 4 of 6




                                  clem@lyonsandlyons.com

                                  Courtney Hostetler (pro hace vice)
                                  John Bonifaz (pro hace vice)
                                  Ben Clements (pro hace vice)
                                  Ronald Fein (pro hace vice)
                                  FREE SPEECH FOR PEOPLE
                                  1320 Centre Street, Suite 405
                                  Newton, MA 02459
                                  Telephone: (617) 249-3015
                                  chostetler@freespeechforpeople.org
                                  jbonifaz@freespeechforpeople.org
                                  bclements@freespeechforpeople.org
                                  rfein@freespeechforpeople.org

                                  Kelly M. Dermody (pro hace vice)
                                  Yaman Salahi (pro hace vice)
                                  Mike Sheen (pro hace vice)
                                  Evan Ballan (pro hace vice)
                                  LIEFF CABRASER HEIMANN &
                                  BERNSTEIN, LLP
                                  275 Battery Street, 29th Floor
                                  San Francisco, CA 94111-3339
                                  Telephone: (415) 956-1000
                                  Facsimile: (415) 956-1008

                                  Avery S. Halfon (pro hace vice)
                                  LIEFF CABRASER HEIMANN &
                                  BERNSTEIN LLP
                                  250 Hudson Street, 8th Floor
                                  New York, NY 10013
                                  Telephone: (212) 355-9500
                                  Facsimile: (212) 355-9592

                                  Jonathan S. Abady*
                                  Mathew D. Brinckerhoff*
                                  O. Andrew F. Wilson*
                                  Debra L. Greenberger*
                                  EMERY CELLI BRINCKERHOFF
                                  ABADY WARD & MAAZEL LLP
                                  600 Fifth Avenue, 10th Floor
                                  New York, NY 10020
                                  Tel: 212-763-5000
                                  jabady@ecbawm.com
                                  mbrinckerhoff@ecbawm.com
                                  awilson@ecbawm.com

                              4
          Case 5:20-cv-00830-JKP Document 53 Filed 10/20/20 Page 5 of 6




                                                        dgreenberger@ecbawm.com
                                                        *(pro hac vice forthcoming)

                                                        Counsel for Plaintiffs


                             CERTIFICATE OF CONFERENCE

I certify that Plaintiffs’ counsel conferred with Defendants’ counsel by email on October 20,

2020, regarding Plaintiffs’ emergency motion for temporary restraining order and preliminary

injunction and to set a briefing schedule. Defendants oppose the motion, and the parties were not

able to reach an agreement as to a briefing schedule.



                                                        /s/ Sean Lyons__________
                                                        Sean Lyons




                                                5
          Case 5:20-cv-00830-JKP Document 53 Filed 10/20/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

I certify that a true and accurate copy of the foregoing document was filed electronically (via

CM/ECF) on October 20, 2020, and that all counsel of record were served by CM/ECF.

                                                     /s/ Sean Lyons__________
                                                     Sean Lyons




                                                 6
